IN THE SUPREME COURT OF MISSISSIPPI

                               NO. 2010-CC-00486-SCT

HINDS COUNTY

v.

MISSISSIPPI COMMISSION ON
ENVIRONMENTAL QUALITY, MADISON
COUNTY AND BILBERRY FAMILY LIMITED
PARTNERSHIP AND MADISON COUNTY
BOARD OF SUPERVISORS


DATE OF JUDGMENT:                        02/25/2010
TRIAL JUDGE:                             HON. WILLIAM JOSEPH LUTZ
COURT FROM WHICH APPEALED:               HINDS COUNTY CHANCERY COURT
ATTORNEYS FOR APPELLANT:                 BARRY H. POWELL
                                         BOBBY OWENS
                                         RAJITA IYER MOSS
ATTORNEYS FOR APPELLEES:                 ROY FURRH
                                         AUBREY BRYAN SMITH, III
                                         ERIC T. HAMER
                                         FRED L. BANKS, JR.
                                         LUTHER T. MUNFORD
NATURE OF THE CASE:                      CIVIL - STATE BOARDS AND AGENCIES
DISPOSITION:                             AFFIRMED AND REMANDED - 04/14/2011
MOTION FOR REHEARING FILED:
MANDATE ISSUED:




      BEFORE CARLSON, P.J., PIERCE AND KING, JJ.

      CARLSON, PRESIDING JUSTICE, FOR THE COURT:

¶1.   In 2003, the Madison County Board of Supervisors amended Madison County’s

waste-management plan to add a third municipal solid waste landfill to the county’s plan.

The plan was then submitted to the Mississippi Commission on Environmental Quality
(Commission) 1 and, after an evidentiary hearing, was approved. Hinds County appealed the

Commission’s approval to the Chancery Court of the First Judicial District of Hinds County.

The four sitting chancellors of the Fifth Chancery Court District recused themselves, and in

due course, the Chief Justice of this Court entered an order appointing Senior Status Judge

William J. Lutz as a special judge to preside over all proceedings in this case. After hearing

oral arguments by counsel for the parties, Judge Lutz entered an order affirming the

Commission’s approval of the amended plan. Hinds County has now appealed to this Court.

We affirm the special judge’s order.

       FACTS AND PROCEEDINGS BEFORE THE BOARD OF
       SUPERVISORS, THE COMMISSION, AND THE CHANCERY COURT

¶2.    The Bilberry Family Limited Partnership (Bilberry) owns a 169-acre parcel of land

in Madison County just east of North County Line Road. North County Line Road and the

area to its west are in Hinds County. Bilberry seeks to develop 100 acres of the parcel into




       1
         The Mississippi Commission on Environmental Quality governs the Mississippi
Department of Environmental Quality (MDEQ), and the Commission “is empowered to
formulate [MDEQ] policy, enforce rules and regulations, receive funding, conduct studies
for using the State’s resources, and discharge duties, responsibilities and powers as
necessary.” Commission on Environmental Quality, http://www.deq.state.ms.
us/MDEQ.nsf/pageAbout_Commission? (last visited Mar. 18, 2011). The MDEQ “is
responsible for protecting the state’s air, land, and water” and the MDEQ’s “mission is to
safeguard the health, safety, and welfare of present and future generations of Mississippians
by conserving and improving our environment and fostering wise economic growth through
focused research and responsible regulation.” Mississippi Department of Environmental
Quality, http://www.deq.state.ms.us (last visited Mar. 18, 2011). See also Golden Triangle
Reg’l Solid Waste Mgmt. Auth. v. Concerned Citizens Against the Location of the Landfill,
722 So. 2d 648, 650 (Miss. 1998) (discussing authority of the MDEQ, Commission, and
Permit Board).

                                              2
a municipal solid waste landfill. The property is adjacent to an existing Madison County

landfill.

¶3.    Bilberry must obtain a permit from the Mississippi Department of Environmental

Quality (MDEQ) in order to construct the landfill. See Miss. Code Ann. § 17-17-229 (Rev.

2003).2 The process of obtaining a permit involves several governmental reviews. Each

level of review, as well as the facts pertaining to that review, is discussed below.

1. Zoning

¶4.    First, the landowner must have the property re-zoned as industrial property. See

Miss. Code Ann. § 17-17-229(1)(b) (Rev. 2003). Bilberry applied for re-zoning in 1998 and,

after a public hearing, the Madison County Board of Supervisors re-zoned the property as

industrial.

2. Amendment to County’s Waste-Management Plan

¶5.    Next, the county must amend its waste-management plan to include the proposed

landfill. Miss. Code Ann. § 17-17-227 (Rev. 2003). As part of the amendment process, the

county must give public notice. Id. § 17-17-227(5)(a). Madison County gave public notice

and held several public meetings and hearings from 1998 to 2002. In November 2002, Hinds

County objected to the amendment. Hinds County claimed that the proposed landfill would

increase road maintenance costs for North County Line Road, conflict with its

comprehensive plan for low-density housing in the area, and affect the air space around



       2
        Mississippi Code Sections 17-17-225, -227 and -229 apply to this case. Sections
17-17-227 and -229 were amended in 2006. The Commission approved Madison County’s
plan in 2005. The pre-amendment versions of the statutes apply in today’s case. See
Hudson v. Moon, 732 So. 2d 927, 930-31 (Miss. 1999).

                                              3
Hawkins Field, an airport located in Hinds County. In January 2003, the Madison County

Board of Supervisors voted unanimously to amend its waste-management plan.

3. Review by the Mississippi Commission on Environmental Quality

¶6.    After a county’s waste-management plan is amended, the new plan must be submitted

to the Commission for review and approval. Id. § 17-17-225. When Madison County

submitted its plan, the Commission had concerns about the public-comment procedures when

the amendment was before the Madison County Board of Supervisors and requested that

Madison County hold another public hearing. After a public hearing in November 2003, the

Madison County Board of Supervisors again voted unanimously to amend the county’s

waste-management plan, and the plan was resubmitted to the Commission. In January 2004,

new members of the Madison County Board of Supervisors were elected, which prompted

the Commission to request that the Board vote again. In April 2004, the amendment passed

with a three-to-two vote.

¶7.    After the April 2004 vote, the amended plan was submitted to the Commission again.

Commission staff reviewed and recommended the plan. In November 2004, the Commission

held a hearing and approved the amended plan. After the Commission’s approval, Hinds

County intervened and requested a full evidentiary hearing. The hearing was held in June

2005. Eighteen witnesses testified at the hearing. The amended plan was approved by the

Commission by an order entered on August 25, 2005.

4. Appeal to Chancery Court




                                           4
¶8.    Hinds County appealed the Commission’s order to the Chancery Court of the First

Judicial District of Hinds County.3 Miss. Code Ann. § 17-17-45 (Rev. 2003). Judge Lutz

affirmed the Commission’s order, finding that there was substantial evidence to support the

Commission’s approval of the amended plan. Hinds County has now appealed to this Court.

5. Subsequent Governmental Review

¶9.    Because this Court is affirming the Commission’s approval of the plan, the amended

plan must next be submitted for approval by the Permit Board of the Mississippi Department

of Environmental Quality. Id. § 17-17-229. If the plan is approved by the Permit Board,

Hinds County will have an opportunity to appeal the Permit Board’s approval to chancery

court and then to this Court. Id. § 17-17-45.

                                       DISCUSSION

¶10.   This Court may overturn an administrative agency’s order only if the order: (1) was

not supported by substantial evidence; (2) was arbitrary or capricious; (3) was beyond the

power of the administrative agency to make; or (4) violated a statutory or constitutional right

of the complaining party. P.E.R.S. v. Dishmon, 17 So. 3d 87, 91 (Miss. 2009) (citing

P.E.R.S. v. Marquez, 774 So. 2d 421, 425 (Miss. 2000)). There is a rebuttable presumption

in favor of the administrative agency’s actions, and the challenging party has the burden of

proof to rebut the presumption. Id. at 91 (citing Brinston v. P.E.R.S., 706 So. 2d 258, 260




       3
        Typically, an aggrieved party must exhaust all available administrative remedies
before seeking judicial review. P.E.R.S. v. Hawkins, 781 So. 2d 899, 905 (Miss. 2001).
But, Mississippi Code Section 17-17-45 (Rev. 2003) allows for a party aggrieved by an order
of the Commission to appeal to chancery court. See generally Miss. Comm’n on Envtl.
Quality v. Parker, 643 So. 2d 923, 927 (Miss. 1994).

                                                5
(Miss. Ct. App. 1998)). This Court may not re-weigh the facts, nor may it substitute its

judgment for that of the agency’s Id. (citing Marquez, 774 So. 2d at 425).

¶11.   Hinds County has presented four issues for this Court’s consideration: (1) whether the

Commission had a statutory duty to determine Madison County’s need for an additional

landfill; and, if so, whether the Commission improperly delegated its duty to Madison

County; (2) whether the Commission considered the hardship that the Bilberry landfill will

cause Hinds County; (3) whether Madison County violated its statutory requirement for

consideration of public comment; and (4) whether the landfill violates the concept of

environmental justice.

       I.     WHETHER THE COMMISSION HAD A STATUTORY DUTY
              TO DETERMINE MADISON COUNTY’S NEED FOR AN
              ADDITIONAL LANDFILL; AND IF SO, WHETHER THE
              COMMISSION IMPROPERLY DELEGATED ITS DUTY TO
              MADISON COUNTY.

¶12.   The Commission’s statutory responsibilities with regard to approving a county’s

waste-management plan are listed in Mississippi Code Sections 17-17-225 to 17-17-229

(Rev. 2003). Section 17-17-225 lists criteria that the Commission must consider when

evaluating a waste-management plan. Miss. Code Ann. § 17-17-225 (Rev. 2003). One of

these criteria is “[t]he adequacy of plans and implementation schedules for providing needed

nonhazardous solid waste management capacity for the twenty-year period.” Id. § 17-17-

225(d) (emphasis added).

¶13.   Hinds County argues that, under Section 17-17-225(d), the Commission has a

statutory duty to determine whether Madison County needed another landfill and that it




                                             6
improperly delegated its duty to Madison County. To support its claim, Hinds County cites

the following paragraph of the Commission’s order:

       The Commission finds that historically it has left decisions on the need for a
       new landfill to the local government in planning matters and, consistent with
       its past decisions, now chooses to rely on Madison County in this matter.
       Additionally, the Commission finds that state law requires the permit applicant
       to provide a demonstration of need document as part of the permitting process
       before the Permit Board pursuant to Miss. Code Ann. § 17-17-229 (Rev.
       2003). The Commission further finds that Madison County considered the
       need for the North County Line Landfill when it decided to approve the
       amendment to the Plan by the Board.

Hinds County also argues that evidence in the record demonstrates that Madison County does

not need an additional landfill, including the facts that Madison County already has two

existing landfills and that Madison County’s finding of need was erroneously based on the

conclusion that it needed competition among the landfills.

¶14.   Under the statutes governing the waste-management plan amendment process at the

time that the Commission approved Madison County’s plan, we find that Madison County

and the Permit Board are to make determinations of need, not the Commission. While

Section 17-17-225 mentions need, it simply requires the Commission to determine the

“adequacy” of the plan in “providing needed nonhazardous solid waste management capacity

for the twenty-year period.” Miss. Code Ann. § 17-17-225(d) (Rev. 2003). The statute does

not require an independent finding of need by the Commission, but rather requires the

Commission to determine whether the proposed plan adequately meets the needs

demonstrated by the county.




                                             7
¶15.   The code sections governing approval of an amended waste-management plan place

the responsibility of demonstrating need in the hands of the county.4 Id. § 17-17-229(1).

Under Section 17-17-229(1), Madison County is required to demonstrate need for the

proposed landfill to the MDEQ Permit Board.5 This step in the approval process has not

happened in today’s case because Hinds County appealed the Commission’s approval of




       4
          See generally Thomas v. Bd. of Supervisors of Panola County, 45 So. 3d 1173,
1181 (Miss. 2010) (Zoning applicants must demonstrate need in order to reclassify
property.); Haas Trucking, Inc. v. Hancock County Solid Waste Auth., 29 So. 3d 853, 854
(Miss. Ct. App. 2010) (Applicants to develop rubbish site required to demonstrate need in
initial application to county solid waste authority.).
       5
       Section 17-17-229 includes the following language which requires counties to
demonstrate need to the Permit Board:

       Each permit application for a commercial nonhazardous solid waste
       management facility shall contain a demonstration of need which shall include
       the following:

       (a) Verification that the facility for which the permit is sought meets needs
       identified in the approved local nonhazardous solid waste management plan
       which shall take into account the quantities of municipal solid waste generated
       and the design capacities of existing facilities;
       (b) Certification that the facility for which the permit is sought complies with
       local land use and zoning requirements, if any;
       (c) Demonstration, to the extent possible, that the host jurisdiction and the
       jurisdiction generating the solid waste destined for the applicant’s facility are
       actively involved in, and have a strategy for, meeting the statewide waste
       reduction goal;
       (d) Certification that the proposed service area of the facility is consistent with
       an approved local nonhazardous solid waste management plan; and
       (e) The extent to which the proposed facility is needed to replace other
       facilities.

Miss. Code Ann. § 17-17-229(1) (Rev. 2003) (emphasis added).

                                               8
Madison County’s amended waste-management plan, which is one step prior to the

application to the Permit Board.

¶16.   The MDEQ’s Evaluation Criteria for Local Solid Waste Management Plans mirror

these statutory requirements.      The MDEQ’s criteria require that an amended waste-

management plan meet the twenty-year needs of the area and states: “Each plan must

demonstrate that the projections of solid waste generated over the planning period are

adequate to meet the needs of the area.” (Emphasis added.) The MDEQ’s criteria, along with

the statutes governing the amendment process, put the responsibility of demonstrating need

in the hands of the county and simply require the Commission to determine whether the

proposed plan will adequately meet the needs demonstrated by the county.

¶17.   This Court has held that when “an agency interprets a statute that it is responsible for

administering, we must defer to the agency’s interpretation so long as the interpretation is

reasonable.” Titan Tire of Natchez, Inc. v. Miss. Comm’n on Envtl. Quality, 891 So. 2d
195, 200 (Miss. 2004) (citations omitted). This Court also “give[s] great deference to the

administrative agency in interpreting its own regulations.” Id. at 202 (citing Miss. Dep’t of

Envtl. Quality v. Weems, 653 So. 2d 266, 273 (Miss. 1995)); see also Sierra Club v. Miss.

Envtl. Quality Permit Bd., 943 So. 2d 673, 679-80 (Miss. 2006). The Commission was

essentially interpreting the governing statutes and its own regulations when stating that “it

has left decisions on the need for a new landfill to the local government in planning matters

and, consistent with its past decisions, now chooses to rely on Madison County in this

matter.” Based on the language of Sections 17-17-225 and 17-17-229 and the MDEQ’s

criteria, we find that the Commission’s interpretation was reasonable.

                                              9
¶18.   Moreover, at the hearing before the Commission, Madison County provided ample

evidence demonstrating its need for an additional landfill. This evidence included: (1)

testimony that the existing landfills will not meet the twenty-year need for the area; (2) the

fact that other landfills in the area had closed; (3) that the population in the area was growing

at twenty percent more than earlier growth estimates; and (4) that competition among

landfills was needed to ensure fair pricing. Based on this evidence, the Commission found

that Madison County’s “review of the proposed amendment was consistent with state law and

the regulations of this Commission.” Thus, we find that the Commission met its statutory

duty under Section 17-17-225.

¶19.   The Commission does not have an independent statutory duty to determine need for

an additional landfill, but instead, it must determine whether an amended plan adequately

meets the waste-disposal needs demonstrated by the county. Because the Commission does

not have a duty to determine need, it cannot improperly delegate the duty. Accordingly, this

issue is without merit.

       II.    WHETHER THE COMMISSION CONSIDERED THE
              HARDSHIP THAT THE BILBERRY LANDFILL WILL CAUSE
              HINDS COUNTY.

¶20.   Hinds County argues that the Commission failed to consider the hardship that the

proposed landfill will cause Hinds County. To support this contention, Hinds County argues

the following: (1) that the landfill will increase maintenance costs for North County Line

Road; (2) that the landfill conflicts with Hinds County’s Comprehensive Plan, which calls

for residential development in the area; and (3) that the landfill will cause danger and

hardship to the health and well-being of Hinds County residents living near the site.


                                               10
¶21.   Hinds County asserts that the Commission has a duty to consider hardship on

surrounding areas when approving an amended waste-management plan. In support of this

contention, Hinds County argues that considering hardship is part of the Commission’s

“overall statewide responsibility in regulating solid waste landfills in Mississippi . . . .”

Hinds County also argues that the notice provision in Mississippi Code Section 17-17-

227(5)(a) (Rev. 2003), which requires a county seeking to amend its waste-management plan

to notify adjacent counties, implies that hardship on the adjacent counties should be

considered.

¶22.   Mississippi Code Section 17-17-229 (Rev. 2003) lists criteria that must be considered

by the Permit Board when determining the location and permitting of a landfill. These

factors include:

       (a) Hydrological and geological factors, such as floodplains, depth to water
       table, soil composition, and permeability, cavernous bedrock, seismic activity,
       and slope;
       (b) Natural resources factors, such as wetlands, endangered species habitats,
       proximity to parks, forests, wilderness areas and historical sites, and air
       quality;
       (c) Land use factors, such as local land use, whether residential, industrial,
       commercial, recreational, agricultural, proximity to public water supplies, and
       proximity to incompatible structures such as schools, churches and airports;
       (d) Transportation factors, such as proximity to waste generators and to
       population, route safety and method of transportation; and
       (e) Aesthetic factors, such as the visibility, appearance and noise level of the
       facility.

Miss. Code Ann. § 17-17-229(2) (Rev. 2003).

¶23.   These criteria encompass Hinds County’s hardship concerns. Because Madison

County’s amended waste-management plan has not yet reached the Permit Board phase,

many of these factors have not been considered in-depth. Although the Commission did


                                             11
consider some of Hinds County’s concerns, the Commission is not required by statute to

consider these factors. See id. § 17-17-225. In fact, the Commission suggested to the Permit

Board that Bilberry be required to clean litter off the adjacent road and that the landfill be set

back from the road, evidencing that the Commission did consider possible hardship to Hinds

County.

¶24.   The MDEQ’s own regulations mirror the statutory requirement that the Permit Board

consider these factors. The regulations require the Permit Board to consider factors such as:

public water supply, air quality, location of residential areas, property line setbacks,

aesthetics and visibility, transportation, and noise. Thus, as the Commission found, Hinds

County’s hardship concerns are better suited for review before the Permit Board. See Titan

Tire of Natchez, 891 So. 2d at 200 (citing Weems, 653 So. 2d at 273) (This Court gives great

deference to an administrative agency’s interpretation of its own regulations.). This issue is

without merit.

       III.    WHETHER MADISON COUNTY VIOLATED ITS STATUTORY
               REQUIREMENT FOR CONSIDERATION OF PUBLIC
               COMMENTS.

¶25.      Mississippi Code Section 17-17-227(5)(a) (Rev. 2003) requires the Board of

Supervisors of a county seeking to amend its waste-management plan to provide public

notice and at least one public hearing concerning the plan. Because the Commission had

concerns about Madison County’s first issuance of notice, the Commission ordered Madison

County to conduct another hearing. The hearing was conducted in November 2003, and the

Board of Supervisors approved the plan again. Prior to the second public hearing, in January

2003, Madison County entered into a host-fee agreement with Bilberry. Hinds County

                                               12
argues that, because of the host-fee agreement, Madison County contractually obligated itself

to amend its waste-management plan prior to the end of the public comment phase of the

amendment process and, therefore, violated its statutory obligation under Section 17-17-

227(5)(a).

¶26.   In an affidavit submitted to the Commission, Madison County Supervisor Karl Banks

testified that “[t]he Agreement did not bind the Board to vote to amend the Plan.” Supervisor

Banks also stated that “[t]he Board has never considered itself bound to amend the Plan to

include the Bilberry Property until it has fully considered the issues.”

¶27.   Madison County Supervisor Timothy Johnson also addressed the host-fee agreement

in his affidavit, stating that:

       The opponents to the Board’s action in amending the Plan to the Bilberry
       Property have asserted that the Host Fee Agreement prevented the Board from
       properly evaluating and considering the position of the opponents to the
       Amendment. I do not agree. The newly elected Board of Supervisors for
       Madison County considered and debated the Amendment to the Plan at its
       April 16, 2004 meeting. The Board did not consider that it was required to
       approve the Amendment to add the Bilberry Property because of the Host Fee
       Agreement. As elected representatives of the people, the Board was not bound
       to vote to amend the plan.

(Emphasis added.)

¶28.   The Commission requested that the Board vote on the plan again when new members

of the Board were elected in January 2004. At this time, the Board voted three-to-two to

amend the plan. This vote was subsequent to the host-fee agreement and was the only time

the plan was not unanimously approved by the Board. The dissenting votes indicate that the

Board members did not feel obligated to approve the plan.




                                             13
¶29.   The Commission considered the issue of whether the amendment process was

prejudiced by the host-fee agreement and found that “Madison County’s review of the

proposed amendment was consistent with state law and regulations of this Commission.”

The Commission noted that Madison County had received public comment in November

1998, February 1999, March 1999, October 2002, and November 2003. Madison County had

entered into the host-fee agreement in January 2003. The Commission also considered

Supervisor Johnson’s testimony that he did not feel obligated to approve the plan in light of

the host-fee agreement.

¶30.   The Commission was presented with conflicting evidence regarding the host-fee

agreement and found that the agreement did not prejudice the Board’s vote. Considering the

Board members’ testimony, the dissenting votes in the final vote by the Board, and the public

hearings held before the host-fee agreement, we find that the Commission’s findings were

supported by substantial evidence and not arbitrary or capricious.6 Miss. Comm’n on Envtl.

Quality v. Chickasaw County, 621 So. 2d 1211, 1215 (Miss. 1993). Accordingly, we find

that this issue is without merit.

       IV.    WHETHER THE LANDFILL VIOLATES THE CONCEPT OF
              ENVIRONMENTAL JUSTICE.




       6
         Substantial evidence is “more than a mere scintilla of evidence” or “something less
than a preponderance of the evidence but more than a scintilla or glimmer.” Weems, 653 So.
2d at 280-81(citations omitted). An action is arbitrary or capricious “if the agency entirely
failed to consider an important aspect of the problem, or offered an explanation for its
decision that runs counter to the evidence before the agency or is so implausible that it could
not be ascribed to a difference in view or the product of the agency expertise.” Id. at 281
(citations omitted).

                                              14
¶31.   In his affidavit, Mark Williams, Administrator of the Solid Waste Policy, Planning

and Grants Branch of MDEQ’s Office of Pollution Control, stated that the United States

Environmental Protection Agency, defined “environmental justice” as “ensur[ing] the fair

treatment and meaningful involvement of all people, regardless of race, color, national origin,

or income with respect to the development, implementation, and enforcement of

environmental laws, regulations, and policies. See Notices, Environmental Protection

Agency, Office of Environmental Justice Hazardous Substances Research Small Grants

Program – Application Guidance for FY 2004, 69 Fed. Reg. 9618-01, 2004 WL 367510

(Mar. 1, 2004).

¶32.   Hinds County argues that the Bilberry landfill will violate environmental justice

because there are eight African-American families living near the landfill and the landfill’s

adjacent location to an existing landfill will cause the area to become the “landfill capital of

Mississippi.”

¶33.   The opportunity for meaningful public involvement is the most important

consideration in an environmental justice review, and the public had multiple opportunities

for input in today’s case. See generally Golden Triangle Reg’l Solid Waste Mgmt. Auth.,

722 So. 2d at 655-56 (discussing public comment phase of MDEQ permit application).

¶34.   In addition to holding multiple public hearings, Madison County also hired an

environmental firm to conduct an environmental justice review of the propose landfill. The

firm considered the demographics of the area as part of its evaluation. Ultimately, the

environmental firm concluded that:




                                              15
       Based upon the relatively minor impact on the area and taking into
       consideration the geology of the area, the subject property would provide an
       excellent choice for a solid waste disposal facility. Additionally, at present
       there is an existing solid waste disposal site which indicates that the sitting
       criteria for such a facility could be met. Our evaluation of the subject property
       in relation to current regulations promulgated by MDEQ indicates that this site
       could be permitted and that the actions taken fully comply with environmental
       justice goals.

(Emphasis added.)

¶35.   The Commission considered the testimony of the residents opposing the landfill and

the information presented by the environmental firm. The Commission found that Madison

County had done a preliminary environmental justice review and that the Permit Board

would perform a more in-depth review. See Miss. Code Ann. § 17-17-229 (Rev. 2003). The

Commission also noted that Madison County is not required to perform an in-depth

environmental justice review.

¶36.   We find today that the Commission properly considered the issue of environmental

justice and correctly concluded that this issue will also be considered by a more in-depth

review of the Permit Board. Titan Tire of Natchez, 891 So. 2d at 200 (This Court will defer

to an agency’s interpretation of a statute that it is responsible for administering as long as it

is reasonable.). Although Madison County considered the issue of environmental justice, the

concept of environmental justice also fits within the criteria that the Permit Board must

consider – rather than Madison County or the Commission. Miss. Code Ann. § 17-17-229

(Rev. 2003). Like its appeal of the issue of hardship, Hinds County’s appeal of this issue is

premature. Thus, we find that this issue has no merit.

                                       CONCLUSION



                                               16
¶37.   The Mississippi Commission on Environmental Quality did not err in approving the

amendment to Madison County’s solid-waste-management plan. The Commission does not

have an independent statutory duty to find need. Also, the Commission properly determined

that the issues of hardship and environmental justice will be examined in-depth before the

Permit Board, and it correctly found that the host-fee agreement did not affect Madison

County’s approval of the amendment. Madison County did not violate its statutory

requirement to consider public comments. Accordingly, this Court affirms the judgment of

the Chancery Court for the First Judicial District of Hinds County, which judgment affirmed

the Commission’s order approving Madison County’s waste-management plan.

¶38.   In the chancery court order, Judge Lutz ordered and adjudged, inter alia, that: “Order

No. 5058-05 of the Commission entered on August 25, 2005 be, and it hereby is, affirmed

and remanded to the Commission for enforcement.” Having affirmed the chancery court

order, we now remand this case to the Chancery Court for the First Judicial District of Hinds

County with a directive to enter an order remanding this case to the Mississippi Commission

on Environmental Quality for further proceedings consistent with this opinion.

¶39.   AFFIRMED AND REMANDED.

    WALLER, C.J., DICKINSON, P.J., RANDOLPH, LAMAR, KITCHENS,
CHANDLER, PIERCE AND KING, JJ., CONCUR.




                                             17